Citation Nr: 1455562	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to February 1965 with service in Korea. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota. 

A video conference hearing was held before the undersigned Veterans Law Judge (VLJ) in April 2014.  A copy of the transcript is included within the record. 

In addition to the paper claims files, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the case.  A review of such electronic claims files reveals there are no documents contained within VBMS.  Duplicative documents previously associated with the paper claims file as well as a copy of the hearing transcript are included within the Virtual VA claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the Veteran currently suffers from bilateral hearing loss as a result of noise exposure in active duty service. 

2.  The preponderance of the evidence supports a finding that the Veteran currently suffers from tinnitus as a result of noise exposure in active duty service. 






CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran contends that his current hearing loss and tinnitus are the result of his in-service noise exposure.  Specifically, he asserts he was exposed to noisy generators and was required to pound J-hooks into poles and into the ground as part of his work as a telephone technician.  The Veteran also contends a hand grenade exploded near him during basic training and he was exposed to the noise of the blast.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane)."  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Fed. Reg. 17,297 (April 12, 1994).

In the present case, the Veteran's service treatment records do not reflect findings of tinnitus or audiometric testing results indicating that the Veteran had hearing loss to an extent recognized as a disability for VA purposes.  The Veteran's February 1963 
entrance examination report noted audiometric results that were within normal limits.  The Veteran's January 1965 separation examination indicated audiometric and hearing results within normal limits.  While still relevant to the current appeal, the Board notes that the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).

After filing his April 2011 claims for service connection for hearing loss and tinnitus, the Veteran was evaluated by an audiologist in July 2011.  Testing performed at the examination showed that the Veteran has bilateral hearing loss that meets the criteria for a hearing loss disability.  See 38 C.F.R. § 3.385.  Specifically, testing revealed 45 decibels or greater at 2000, 3000, and 4000 Hertz in both right and left ears.  In addition, the Veteran complained of tinnitus.  Therefore, inasmuch as the Veteran has demonstrated that he has a current bilateral hearing loss and tinnitus disabilities, the relevant inquiry is whether such hearing loss and tinnitus may be etiologically linked to some event, injury, or disease incurred in or aggravated by service.  

First, addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board notes that the Veteran's Form DD-214 shows that his military occupational specialty (MOS) was telephone installation repairman, which is comparable to a radio and communication repairman with a Department of Defense's Duty MOS Noise Exposure Listing of moderate noise exposure.  He also had been awarded a Sharpshooter Rifle award.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

Turning to the issue of whether the Veteran's current hearing loss and tinnitus are related to in-service noise exposure, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The first of such opinions is the July 2011 opinion of the VA examiner.  The audiologist opined that it was less likely as not that the Veteran's hearing loss and tinnitus were due to his in-service noise exposure as there was normal hearing bilaterally on discharge.  The audiologist opined that there was a large difference in years between the onset of hearing loss and tinnitus and noise exposure.  Specifically, the audiologist stated that the Veteran's discharge examination indicated normal hearing bilaterally.  Further, the audiologist stated he could not opine on the etiology of tinnitus without resorting to speculation.  In concluding his examination, the audiologist reported that the tests were inconsistent and unreliable and the results should not be used for rating purposes.  

The second opinion is an undated addendum by the July 2011 examining audiologist.  The audiologist reiterated the presence of normal bilateral hearing on discharge and further stated that there was no evidence of a hearing impairment at the time of discharge.  

The third of such opinions is a letter from a private audiologist dated December 2011.  The audiologist did not state a finding as to whether the Veteran's bilateral hearing loss and tinnitus were related to in-service noise exposure.  However, the audiologist reported that the Veteran was seen for an audiometric assessment in November 2011 that indicated the presence of bilateral hearing loss and tinnitus.  The audiologist reported the Veteran had a high frequency pure tone average of 55 decibel Hertz in his right ear and 70 decibel Hertz in his left ear.  

The fourth opinion is an audiology clinic note from February 2012.  The audiologist cited excerpts from medical literature and concluded that as a result of normal hearing at discharge, a hearing impairment was less likely than not caused by or aggravated by military noise exposure.  

The fifth opinion is a private examination from February 2013.  The physician documented the Veteran's statements regarding his work history during his military service and noted the results of previous audiograms.  The physician opined that the Veteran's bilateral hearing loss could have started in the military, as evidenced by worse hearing in the left than right ear, which was consistent with right-handed shooting.  Conversely, the physician also opined that from the severity of the hearing loss, the actual progression of his hearing loss occurred after he was discharged.  With respect to tinnitus, the physician reported that the Veteran's tinnitus was consistent with the Veteran's statements regarding his activities in the military.  He reported the Veteran could have had tinnitus in the military as an early sign of inner ear damage, without any signs of tinnitus at the time of his separation examination.  

The sixth opinion is a private examination conducted in May 2014.  The Veteran was seen for a follow-up for hearing loss and tinnitus.  The physician noted the Veteran's statements regarding the presence of bilateral hearing loss and tinnitus, present since 1964.  The physician opined that the Veteran had down-sloping mild to profound sensorineural hearing loss bilaterally as well as constant tinnitus.  The physician reasoned that it was likely as not that his current hearing loss and tinnitus were a result of noise trauma he experienced in the military.  

In the instant case, the record contains various opinions regarding the Veteran's current bilateral hearing loss and tinnitus and whether they were caused by his in-service noise exposure.  However, a number of the opinions failed to be of probative value.  First, while the July 2011 VA examiner opined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by military noise exposure, he also concluded that the test results were inconsistent and unreliable.  Moreover, he explicitly stated that the results should not be used for rating purposes.  As this opinion does not offer a well-reasoned medical explanation for the conclusions presented, and by its own admission is an unreliable examination, the opinion is afforded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Similarly, the undated addendum to the original July 2011 examination as well as the audiology clinic note dated February 2012 are inadequate.  There is no evidence in either opinion of the Veteran's self-reported history of noise exposure during service or any record that statements made by the Veteran were considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment record to provide a negative opinion).  As such, the undated addendum submitted by the VA examiner and the February 2012 audiology note are afforded little, if any, probative value.  

Additionally, the December 2011 letter submitted by a private audiologist must be afforded, little, if any, probative weight.  While the audiologist documented the results of an audiometric assessment that indicated the presence of moderate to severe bilateral hearing loss, the audiologist failed to offer an opinion or a rationale on whether the Veteran's current bilateral hearing loss or tinnitus were related to the Veteran's noise exposure during his military service.  See Nieves-Rodriguez 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weight against contrary opinions.").  

The February 2013 private medical opinion similarly fails to provide a sufficient basis for an award for service connection for bilateral hearing loss and tinnitus.  The physician's statements that the Veteran's hearing loss and tinnitus "could" have started during service is too speculative to establish a causal relationship to be conclusive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive).  As such, the February 2013 private medical opinion is afforded little, if any, probative weight. 

Last, however, the Board finds that there is one opinion that offered clear conclusions with supporting data regarding the Veteran's bilateral hearing loss and tinnitus.  The May 2014 private opinion contains a competent opinion indicating that the Veteran's current bilateral hearing loss and tinnitus were as likely as not a result of the noise trauma he experienced during service.  The examiner cited to the Veteran's self-reported history of tinnitus and bilateral hearing loss present since 1964 and documented the last audiogram, upon which his findings of profound sensorineural hearing loss and tinnitus were based.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  As such, this opinion is found to have a high degree of probative weight.  See Nieves-Rodriguez 22 Vet. App. at 295; Stefl 21 Vet. App. at 124.  

Lastly, in addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran stated in his claim for benefits that his hearing loss and tinnitus began in 1964.  This is consistent with the information provided to the physician who examined the Veteran in May 2014.  Additionally, statements made by the Veteran's wife and friend, who have known the Veteran for approximately 40 years, reported the need to speak to him directly in order for him to hear the conversation.  The Board finds that the medical history provided by the Veteran, his wife, and his friend are credible, as their statements are generally consistent with the other evidence in the record and are not contradicted by any inconsistencies which materially affect the credibility of his statements.  

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for bilateral hearing loss and 
service connection for tinnitus is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


